DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 09/08/2022 which amended claim 1. Claims 1-4, 6-8, 14-16, 18 and 19 are currently pending in the application for patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0109714) in view of Mizusaki et al (US 2019/0219856; hereinafter referred to as Mizusaki).
Regarding Claim 1, Chen discloses an image display system (Figures 2 and 3; Head-Up Display Device 1), comprising: 
a first display device (Figure 2; First Image Source 11) and a second display device (Figure 2; Second Image Source 13), each of which displays an image (see Paragraph [0042]): 
an optical imaging member (Figure 2; Windshield A”) that is disposed spaced apart from each of the first display device (Figure 2; First Image Source 11) and the second display device (Figure 2; Second Image Source 13) and that forms an image (Figure 2; First and Second Virtual Images 111 and 131) displayed in the first display device (Figure 2; First Image Source 11) or the second display device (Figure 2; Second Image Source 13), in respective positions different from each other in the air (see Figures 2 and 3; Paragraphs [0042] and [0043]; wherein the first and second virtual images 111 and 131 are displayed is positions different from each other in the air in front of windshield A”); and 
a reflectance switching element (Figure 2; Light Path Combining Component 12) that is switchable between a transmission state and a reflection state (see Paragraph [0041]; wherein it is disclosed that the light path combining component 12 has a transmitting mode and a mirror mode), 
wherein light of the image displayed in the first display device (Figure 2; First Image Source 11) passes through the reflectance switching element (Figure 2; Light Path Combining Component 12) and is then made incident on the optical imaging member (Figure 2; Windshield A”), to thereby form the image of interest in the air (see Figure 2 and Paragraph [0042]; wherein it is disclosed that the first image light F1 emitting by the first image source 11 goes through the light path combining component 12 and then reaches the point A111 of an inner surface A1 of the windshield A″. A part of the first image light F1 is then reflected by the windshield A″ to the eyes I of a driver and thus the driver may see a first virtual image 111), and 
wherein light of the image displayed in the second display device (Figure 2; Second Image Source 13) is reflected by the reflectance switching element (Figure 2; Light Path Combining Component 12) and is then made incident on the optical imaging member (Figure 2; Windshield A”), to thereby form the image of interest in the air (see Figure 3 and Paragraph [0043]; wherein it is disclosed that the second image light F2 emitted by the second image source 13 goes to the mirror surface of the light path combining component 12 and then is reflected off and to the inner surface A1 of the windshield A″. As a result, the driver can't see a first virtual image but a second virtual image 131 due to the second image source 13 instead in front of the windshield A″), and
wherein the image formed by the optical imaging member (Figure 2; Windshield A”) is composed of light oscillating in a longitudinal direction (see Paragraph [0039]; wherein it is disclosed that the images 111 and 131 formed by the windshield A’’ compose both p polarized image light and s polarized image light. Thereby, the optical imaging member forms an image composed of light oscillating in a longitudinal direction, wherein either the p or s polarized light direction can be interpreted as said longitudinal direction given the fact that the claim language does not define which direction the longitudinal direction is in regards to the structure of the claimed image display system).
Chen does not expressly disclose that the reflectance switching element includes: a reflective polarizer, a liquid crystal cell, and an absorptive polarizer, wherein the liquid crystal cell is positioned between the reflective polarizer and the absorptive polarizer.
Mizusaki discloses a reflectance switching element (Figure 2; Switchable Mirror Panel 2) that is switchable between a transmission state and a reflection state (see Paragraph [0102]; wherein it is disclosed that the switchable mirror panel 2 is capable of switching between the transparent mode and the mirror mode), the reflectance switching element (Figure 2; Switchable Mirror Panel 2) includes: a reflective polarizer (Figure 2; Reflective Polarizing Plate 40), a liquid crystal cell (Figure 2; Liquid Crystal Layer 30), and an absorptive polarizer (Figure 2; Absorptive Polarizing Plate 50), wherein the liquid crystal cell (Figure 2; Liquid Crystal Layer 30) is positioned between the reflective polarizer (Figure 2; Reflective Polarizing Plate 40), and the absorptive polarizer (Figure 2; Absorptive Polarizing Plate 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the reflectance switching element of Chen such that the reflectance switching element includes: a reflective polarizer, a liquid crystal cell, and an absorptive polarizer, wherein the liquid crystal cell is positioned between the reflective polarizer and the absorptive polarizer, as taught by Mizusaki, because doing so would provide a liquid crystal panel that achieves low-voltage driving and wide color gamut and suppresses the generation of residual DC voltage caused by UV light included in backlight illumination or the like (see Mizusaki Paragraph [0028]).
Regarding Claim 2, Chen as modified by Mizusaki discloses the limitations of claim 1 as detailed above.
Chen further discloses the image displayed in the first display device (Figure 2; First Image Source 11) is formed at a first distance from the optical imaging member (see Figure 2; wherein the first distance is the distance between first image source 11 and windshield A’’), 
wherein the image displayed in the second display device (Figure 2; Second Image Source 13) is formed at a second distance which is different from the first distance (see Figure 2; wherein the second distance is the distance of the light path emitted from second image source 13, reflected by light path combining component 12 and reaching windshield A’’), from the optical imaging member (Figure 2; Windshield A’’), 
wherein the first distance is a distance between the first display device (Figure 2; First Image Source 11) and the optical imaging member (see Figure 2; wherein the first distance is the distance between first image source 11 and windshield A’’), and 
wherein the second distance is a distance obtained by summing up a distance between the second display device (Figure 2; Second Image Source 13) and the reflectance switching element (Figure 2; Light Path Combining Component 12) and a distance between the reflectance switching element (Figure 2; Light Path Combining Component 12) and the optical imaging member (see Figure 2; wherein the second distance is the distance of the light path emitted from second image source 13, reflected by light path combining component 12 and reaching windshield A’’).
	Regarding Claim 3, Chen as modified by Mizusaki discloses the limitations of claim 1 as detailed above.
Chen further discloses a controller (see Paragraphs [0042]-[0043]; wherein it is inherent that a controlling apparatus is included to facilitate the transitioning of the light path combining component 12 from reflective to transparent states in coordination with the emission of light from first and second image sources 11 and 13) that provides control over the first display device (Figure 2; First Image Source 11), the second display device (Figure 2; Second Image Source 13), and the reflectance switching element (Figure 2; Light Path Combining Component 12), 
wherein, in a state in which the image is displayed in the first display device (Figure 2; First Image Source 11), the controller: makes the reflectance switching element (Figure 2; Light Path Combining Component 12) take the transmission state (see Paragraph [0042]); thereby lets light of the image displayed in the first display device (Figure 2; First Image Source 11) pass through the reflectance switching element (Figure 2; Light Path Combining Component 12); makes the passing-through light incident on the optical imaging member (Figure 2; Windshield A’’); and makes the optical imaging member (Figure 2; Windshield A’’) form the image of interest (see Figure 2 and Paragraph [0042]), and 
wherein, in a state in which the image is displayed in the second display device (Figure 3; Second Image Source 13), the controller: makes the reflectance switching element (Figure 3; Light Path Combining Component 12) take the reflection state (see Figure 3 and Paragraph [0043]); makes light displayed in the second display device (Figure 3; Second Image Source 13) reflect by the reflectance switching element (Figure 3; Light Path Combining Component 12); makes the reflected light incident on the optical imaging member (Figure 3; Windshield A’’); and makes the optical imaging member (Figure 3; Windshield A’’) form the image of interest (see Figure 3 and Paragraph [0043]).
Regarding Claim 6, Chen as modified by Mizusaki discloses the limitations of claim 1 as detailed above.
Chen further discloses the image display system (Figures 2 and 3; Head-Up Display Device 1) is installed in a vehicle and the image is formed in a compartment of the vehicle (see Figures 2 and 3 and Abstract).
Regarding Claim 7, Chen as modified by Mizusaki discloses the limitations of claim 2 as detailed above.
Chen further discloses a controller (see Paragraphs [0042]-[0043]; wherein it is inherent that a controlling apparatus is included to facilitate the transitioning of the light path combining component 12 from reflective to transparent states in coordination with the emission of light from first and second image sources 11 and 13) that provides control over the first display device (Figure 2; First Image Source 11), the second display device (Figure 2; Second Image Source 13), and the reflectance switching element (Figure 2; Light Path Combining Component 12), 
wherein, in a state in which the image is displayed in the first display device (Figure 2; First Image Source 11), the controller: makes the reflectance switching element (Figure 2; Light Path Combining Component 12) take the transmission state (see Paragraph [0042]); thereby lets light of the image displayed in the first display device (Figure 2; First Image Source 11) pass through the reflectance switching element (Figure 2; Light Path Combining Component 12); makes the passing-through light incident on the optical imaging member (Figure 2; Windshield A’’); and makes the optical imaging member (Figure 2; Windshield A’’) form the image of interest (see Figure 2 and Paragraph [0042]), and 
wherein, in a state in which the image is displayed in the second display device (Figure 3; Second Image Source 13), the controller: makes the reflectance switching element (Figure 3; Light Path Combining Component 12) take the reflection state (see Figure 3 and Paragraph [0043]); makes light displayed in the second display device (Figure 3; Second Image Source 13) reflect by the reflectance switching element (Figure 3; Light Path Combining Component 12); makes the reflected light incident on the optical imaging member (Figure 3; Windshield A’’); and makes the optical imaging member (Figure 3; Windshield A’’) form the image of interest (see Figure 3 and Paragraph [0043]).
Regarding Claim 14, Chen as modified by Mizusaki discloses the limitations of claim 2 as detailed above.
Chen further discloses the image display system (Figures 2 and 3; Head-Up Display Device 1) is installed in a vehicle and the image is formed in a compartment of the vehicle (see Figures 2 and 3 and Abstract).
Regarding Claim 15, Chen as modified by Mizusaki discloses the limitations of claim 3 as detailed above.
Chen further discloses the image display system (Figures 2 and 3; Head-Up Display Device 1) is installed in a vehicle and the image is formed in a compartment of the vehicle (see Figures 2 and 3 and Abstract).
Regarding Claim 18, Chen as modified by Mizusaki discloses the limitations of claim 7 as detailed above.
Chen further discloses the image display system (Figures 2 and 3; Head-Up Display Device 1) is installed in a vehicle and the image is formed in a compartment of the vehicle (see Figures 2 and 3 and Abstract).
Regarding Claim 19, Chen as modified by Mizusaki discloses the limitations of claim 8 as detailed above.
Chen further discloses the image display system (Figures 2 and 3; Head-Up Display Device 1) is installed in a vehicle and the image is formed in a compartment of the vehicle (see Figures 2 and 3 and Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0109714) as modified by Mizusaki et al (US 2019/0219856; hereinafter referred to as Mizusaki) as applied to claim 3, in view of Nahman et al (US 2018/0011313; hereinafter referred to as Nahman).
Regarding Claim 4, Chen as modified by Mizusaki discloses the limitations of claim 1 as detailed above.
Chen as modified by Mizusaki does not expressly disclose an operation position detector that detects a position of an operation by a user in a position in which the image is formed, wherein the controller controls the first display device and the second display device, based on a result detected by the operation position detector.
	Nahman discloses an image display system (Figure 1; Vehicular Infotainment System 100), comprising: a first display device (Figure 1; Display Device 150); and an operation position detector (Figure 1; Image Processing Software 122) that detects a position of an operation by a user in a position in which the image is formed (see Paragraph [0026]; wherein it is disclosed that hand and/or finger gestures (pointing waving, etc.) may also be recognized by image processing software 122), wherein 
a controller (Figure 1; CPU 110) controls the first display device (Figure 1; Display Device 150), based on a result detected by the operation position detector (see Paragraph [0026]; wherein it is disclosed that hand and/or finger gestures (pointing waving, etc.) may be recognized by image processing software 122 as discrete commands for control of display device 150, vehicle controls, and the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image display system of Chen as modified by Mizusaki such that an operation position detector detects a position of an operation by a user in a position in which the image is formed, wherein the controller controls the first display device and the second display device, based on a result detected by the operation position detector, based upon the teachings of Nahman, because doing so would give a driver maximum control over the projected image while providing minimum distractions to the driver while operating the vehicle.
Regarding Claim 16, Chen as modified by Mizusaki and Nahman discloses the limitations of claim 4 as detailed above.
Chen further discloses the image display system (Figures 2 and 3; Head-Up Display Device 1) is installed in a vehicle and the image is formed in a compartment of the vehicle (see Figures 2 and 3 and Abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0109714) as modified by Mizusaki et al (US 2019/0219856; hereinafter referred to as Mizusaki) as applied to claim 7, in view of Nahman et al (US 2018/0011313; hereinafter referred to as Nahman).
Regarding Claim 8, Chen as modified by Mizusaki discloses the limitations of claim 7 as detailed above.
Chen as modified by Mizusaki does not expressly disclose an operation position detector that detects a position of an operation by a user in a position in which the image is formed, wherein the controller controls the first display device and the second display device, based on a result detected by the operation position detector.
	Nahman discloses an image display system (Figure 1; Vehicular Infotainment System 100), comprising: a first display device (Figure 1; Display Device 150); and an operation position detector (Figure 1; Image Processing Software 122) that detects a position of an operation by a user in a position in which the image is formed (see Paragraph [0026]; wherein it is disclosed that hand and/or finger gestures (pointing waving, etc.) may also be recognized by image processing software 122), wherein 
a controller (Figure 1; CPU 110) controls the first display device (Figure 1; Display Device 150), based on a result detected by the operation position detector (see Paragraph [0026]; wherein it is disclosed that hand and/or finger gestures (pointing waving, etc.) may be recognized by image processing software 122 as discrete commands for control of display device 150, vehicle controls, and the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image display system of Chen as modified by Mizusaki such that an operation position detector detects a position of an operation by a user in a position in which the image is formed, wherein the controller controls the first display device and the second display device, based on a result detected by the operation position detector, based upon the teachings of Nahman, because doing so would give a driver maximum control over the projected image while providing minimum distractions to the driver while operating the vehicle.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, 14-16 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882